Citation Nr: 1614095	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-32 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence exists sufficient to reopen a claim for entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence exists sufficient to reopen a claim for entitlement to service connection for a right knee disorder, to include compensation under 38 U.S.C.A. § 1151 due to VA treatment, claimed as residuals of right knee arthroscopic surgery.

4.  Entitlement to service connection for a right knee disorder, to include as compensation under 38 U.S.C.A. § 1151 for residuals of right knee arthroscopic surgery.

5.  Whether new and material evidence exists sufficient to reopen a claim for entitlement to service connection for right shoulder degenerative changes.

6.  Entitlement to service connection for right shoulder degenerative changes.

7.  Entitlement to service connection for a left hip disorder.    


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1981 to November 1993.
      
This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a travel board hearing before the undersigned in January 2016.  A transcript of the hearing is of record. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The issues of entitlement to service connection for right shoulder degenerative changes and a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1994 rating decision denied entitlement to service connection for bilateral knee disorders.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.  

2.  An October 2006 rating decision denied the Veteran's application to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.  

3.  A June 2002 rating decision denied entitlement to service connection for right shoulder degenerative changes.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.  

4.  The Veteran has a current diagnosis of left knee arthritis; the condition was noted in service, and the Veteran has experienced continuity of symptomatology.

5.  The preponderance of the evidence establishes that the Veteran's current residuals of right knee arthroscopic surgery is the result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision, which denied entitlement to service connection for bilateral knee disorders, is final.  38 U.S.C.A. § 7105(c) (West 2015).

2.  The October 2006 rating decision, which denied the Veteran's application to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder, is final.  38 U.S.C.A. § 7105(c)

3.  The June 2002 rating decision, which denied entitlement to service connection for right shoulder degenerative changes, is final.  38 U.S.C.A. § 7105(c)

4.  Evidence received since the July 1994, October 2006, and June 2002 rating decisions in connection with the Veteran's claims of entitlement to service connection for bilateral knee disorders and right shoulder degenerative changes, and compensation under 38 U.S.C.A. § 1151 for a right knee disorder, is new and material, and all of the claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2016).

5.  Left knee arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

6.  The criteria for compensation for benefits for residuals of right knee arthroscopic surgery are met.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required, and there has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to assist the Veteran in locating additional records has been satisfied.  The evidence of record is sufficient for the Board to decide the issues pertaining to the Veteran's left and right knee disorders.  However, as addressed in the remand section below, examinations of the right shoulder and left hip are warranted.  

In all other respects, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist at this time.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Left and Right Knee 

The last final decision denying entitlement to service connection for a left and right knee disorder was issued in July 1994.  The last final decision denying the Veteran's application to reopen a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder was issued in October 2006.  In both instances, the Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.  

The July 1994 rating decision denied entitlement to service connection for bilateral knee disorders because the Veteran did not have a current right or left knee disability.  At that time, X-rays revealed normal knees and a February 1994 VA examination revealed full range of motion of both knees without tenderness.  

The evidence since the July 1994 rating decision reveals the Veteran has a current left and right knee disability.  An April 2006 progress note written by Dr. R.H. diagnoses the Veteran with bilateral knee arthritis, and records a history of progressive knee pain while in the Navy due to climbing within ships, and pounding of the knees when coming down ladders.  Dr. R.H. indicates the Veteran has had pain "since he left the military" and has had continued symptomatology.  

This newly received evidence is not cumulative of the record at the time of the July 1994 denial, and it relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Consequently, the claim of entitlement to service connection for both the left and right knee is reopened.

With respect to compensation under 38 U.S.C.A. § 1151, the October 2006 rating decision denied the Veteran's application to reopen because he did not submit new and material evidence that VA negligently performed right knee surgery in September 1996, or that the surgery resulted in an additional disability.  The evidence since the October 2006 rating decision includes a July 2007 New Mexico VA HCS report which records a history of right knee problems and "wrong side surgery" in 1996.  Also, at his hearing, the Veteran testified credibly that VA did not have his consent to operate on his right knee in September 1996, and that following surgery, he experienced new symptoms such as pain, swelling, and difficulty walking.  

This newly received evidence suggests the Veteran developed an additional disability as a result of the right knee surgery, and that the surgery may have been negligently performed.  The evidence is not cumulative of the record at the time of the June 1999 denial, and it relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  Consequently, the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disorder is reopened.

Right Shoulder

The last final decision denying entitlement to service connection for right shoulder degenerative changes was issued in June 2002.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.  The June 2002 decision found that the Veteran's right shoulder degenerative changes was not caused or aggravated by his service-connected left shoulder disability.  It did not, however, address whether any right shoulder disorder is directly related to service.  

The evidence since the June 2002 rating decision includes a May 2008 pain management note documenting bilateral shoulder pain "since 1986 due to a shipboard injury."  It is unclear whether the shipboard injury specifically refers to a right shoulder injury.  For purposes of determining whether new and material evidence exists, and affording the Veteran the benefit of the doubt, the Board will interpret it liberally in favor of the Veteran.  Also, at his hearing, the Veteran testified he injured his right shoulder during service when he threw a softball and felt a twinge in his right arm.  See January 2016 hearing transcript P. 15.  

This newly received evidence is not cumulative of the record at the time of the June 2002 denial.  It relates to a previously unestablished fact necessary to substantiate a claim because it raises the possibility of entitlement to service connection on a direct basis, a theory of recovery not addressed in the June 2002 rating decision.  Consequently, the claim of entitlement to service connection for a right shoulder disorder, claimed as right shoulder degenerative changes, is reopened. Because the Board finds that additional development is necessary before the reopened claim of service connection for a right shoulder disability can be adjudicated, the reopened claim will be addressed in the Remand portion of the decision, as noted above.

Reopened Claims for Service Connection - Right and Left Knee

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).   If a Veteran was diagnosed with a chronic disability in service, and has a current diagnosis of the same chronic disability, service connection is also presumed.  38 C.F.R. § 3.303(b).

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Id.  

There are three prerequisites for obtaining compensation under 38 U.S.C.A. § 1151: (1) the claimant must demonstrate a current disability that is not the result of his own willful misconduct; (2) the disability must have been caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by the Secretary, either by a Department employee or in a Department facility; and (3) the "proximate cause" of the disability must be negligence or similar instance of fault on the part of VA or an event not reasonably foreseeable.  Viegas v. Shinseki, 705 F. 3d 1374, 1377 (Fed. Cir. 2013).

To determine whether the Veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy  program upon which the claim is based, to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

The Veteran must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d). 

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. §§ 3.361(d); 17.32 (2015).

Left Knee

After a thorough review of the record, the Board finds that a preponderance of the evidence demonstrates the Veteran is entitled to service connection for left knee arthritis based on continuity of symptomatology.  

In this respect, competent evidence establishes a current diagnosis of left knee degenerative arthritis.  See April 2006 Dr. R.H. progress note; September 2011 Albuquerque VA HCS orthopedic report.  An injury to the left knee was noted in service, as evidenced by the Veteran's credible testimony he injured his left knee when he fell during service.  See January 2016 hearing transcript P. 10.  After he fell, he experienced swelling and pain in the left knee, and difficulty standing or sitting.  Id. P. 12.  Also, in an April 2006 progress note, Dr. R.H. states that activities such as climbing and descending ladders during service caused the Veteran knee pain. 

There is sufficient post-service evidence of the same symptomatology.  Shortly after discharge, during a February 1994 VA examination, the Veteran complained of creakiness, achiness, and pain in both knees.  A June 1996 medical progress note also records pain in both knees.  In August 2001, he complained of pain and reduced motion in both knees.  See August 2001 Big Spring VA HCS physician note.  In May 2008, he continued to have bilateral knee pain which was present "since discharge."  See May 2008 Big Spring VA HCS pain management note.  By September 2011, he continued to experience bilateral knee pain and crepitus, and he receives periodic cortisone injections.  See September 2011 Albuquerque VA HCS orthopedic consult.  

The Veteran's post-service symptomatology is consistent and Dr. R.H. connects his continuing symptomatology with his current diagnosis of left knee degenerative arthritis.  Dr. R.H., states he has "continued to have symptomatology and pain and difficulty" since leaving the military.  See April 2006 progress note.  The Board finds it reasonable that an individual with arthritis would complain specifically of pain, crepitus, and reduced motion.  

Given the current diagnosis of left knee arthritis, the fact that a left knee disorder was noted in service, and the existence of competent, credible evidence of continuity of symptomatology, entitlement to service connection for left knee arthritis is warranted.  38 C.F.R. § 3.303(b).  


Right Knee

The Veteran's right knee claim includes a claim for compensation under 38 U.S.C. § 1151 for residuals of right knee arthroscopic surgery.  Specifically, the Veteran claims VA negligently operated on his right knee in September 1996 without his consent, resulting in additional disability.  The Veteran testified that his right knee hurt very little, if any, before surgery.  See January 2016 hearing transcript P. 5.  

Turning to the evidence, a September 1996 operation report reveals VA originally intended to perform a left, not right, arthroscopic meniscectomy.  The operation report states the procedure began on the right knee, including incisions and introduction of the scope, before it was discovered the procedure was originally intended for the left.  At that point, a diagnostic procedure was performed on the right knee, including cleaning of the subpatellar area and debridement of the medial femoral condyle.  A consent form signed by the Veteran in September 1996 clearly indicates left, not right, arthroscopic surgery was to be performed.  There is no record VA received informed consent to operate on the Veteran's right knee.  Thus, VA was negligent in performing the right knee arthroscopic surgery.

The remaining inquiry is whether the Veteran developed an additional disability as a result of negligent VA treatment.  The preponderance of the evidence establishes he did.  In January 2000, a VA examiner diagnosed the Veteran with "status post arthroscopic surgery, right knee... residuals still seen."  (emphasis added).  At that time, three years removed from surgery, the Veteran still had tenderness in the right patella region, and right greater than left knee swelling.  At his hearing, the Veteran testified his right knee felt much worse after surgery, and he experienced swelling, increased pain, and difficulty walking and using stairs.  See January 2016 hearing transcript P. 5.  In April 2006, Dr. R.H. diagnosed right knee arthritis, and attributes at least some of the Veteran's symptoms to the surgery, remarking that he had knee pain "since he left the [Navy] and he underwent the arthroscopy of his knee about 10 years ago."  

Given these facts, the Board concludes that a preponderance of the evidence favors granting entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  VA did not have the Veteran's consent to operate on his right knee in September 1996, and in so operating, caused the Veteran to experience additional disability which did not exist beforehand.  As such, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of right knee arthroscopic surgery is warranted. 

As noted above, the Veteran testified that his right knee had very little, if any, pain prior to the September 1996 surgery.  There is no competent evidence of record indicating any current right knee disorder is directly related to service.  Thus, there is no basis to grant entitlement to service connection for a right knee disorder on a direct basis.  In any event, a claim for direct service connection of a right knee disorder is moot, due to the Board granting entitlement to compensation for residuals of right knee arthroscopic surgery under 38 U.S.C.A. § 1151. 


ORDER

The claim for entitlement to service connection for a left knee disorder is reopened.

The claim for entitlement to service connection for a right knee disorder, to include as compensation under 38 U.S.C.A. § 1151 for residuals of right knee arthroscopic surgery, is reopened.

The claim for entitlement to service connection for right shoulder degenerative changes is reopened. 

Entitlement to service connection for left knee arthritis is granted.

Entitlement to service connection for residuals of right knee arthroscopic surgery, to include as compensation under 38 U.S.C.A. § 1151 due to VA treatment, is granted.





REMAND

As noted above, the Veteran's application to reopen a claim for entitlement to service connection for right shoulder degenerative changes has been granted, to this extent only.  The Veteran alleges that his right shoulder condition is directly related to an injury he sustained during service when he threw a softball.  See January 2016 hearing transcript P. 15.  Reference is also made in the medical records to a shoulder "shipboard injury."  See May 2008 pain management note.  At this time, a VA examination of the Veteran's right shoulder is necessary to determine whether any current right shoulder disability is etiologically related to active service.

The Veteran also seeks entitlement to service connection for a left hip disorder.  At his hearing, the Veteran testified that his left hip condition is partially due to falling and injuring his hip as a result of instability in his knees.  See January 2016 hearing transcript P. 20-21.  He also states he injured his hip when he fell during service.  Id.  His testimony raises the possibility that a left hip disorder may be directly related to service, or secondary to his service-connected left and right knee disabilities.  Thus, a VA examination is necessary to determine the etiology of any current left hip disorder. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current right shoulder and left hip disorders.  The entire record should be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

Based on the examination and review of the record, the examiner should offer a current diagnosis of any right shoulder and left hip disabilities.  For any such diagnosis, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) any disability had its onset during, or is otherwise etiologically related to, the Veteran's active service.  

The examiner should also opine whether any right shoulder or left hip disability is proximately due to or the result of any service-connected disease or injury, to include the service-connected right and left knee disabilities.   

The examiner must provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


